IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                 DIVISION ONE
                     Respondent,
                                                                               f-3
                                                 No. 70519-9-1                         ,!•' 126 Wash. App. 75, 89, 107 P.3d 141 (2005); State v. Smith, 122 Wn.

App. 294, 299, 93 P.3d 206 (2004).

      We affirm.


                        FOR THE COURT:                1V^^|